Citation Nr: 1823276	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  07-34 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for right knee anterior cruciate ligament repair, tibial tubercle osteotomy and patellar realignment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to March 1998.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 2006 rating decision, by the St. Petersburg, Florida, Regional Office (RO), which denied the claim for a rating in excess of 10 percent for right knee anterior cruciate ligament repair, tibial tubercle osteotomy and patellar realignment right knee anterior cruciate ligament repair, tibial tubercle osteotomy and patellar realignment.  Subsequently, in a December Review Officer's (DRO) decision in October 2007, the RO increased the rating for the right knee disorder from 10 percent to 20 percent, effective June 30, 2006.  The Veteran perfected a timely appeal to that decision.  

In March 2016, the Board remanded the case to the RO in order to accord the Veteran a personal hearing.  On January 24, 2017, the Veteran appeared and offered testimony at a Board hearing at the RO.  A transcript of the hearing is of record.  

In June 2017, the Board remanded the case to the RO via the Appeals Management Center (AMC) for further evidentiary development of the claim for an increased rating for the right knee disorder.  The AMC complete the requested development and issued a supplemental statement of the case (SSOC) in November 2017.  



FINDING OF FACT

The Veteran's service-connected right knee disorder is shown to be manifested by painful motion, but not flexion limited to 15 degrees or extension limited to 20 degrees, or ankylosis, instability, malunion of the tibia and fibula, or dislocation of the semilunar cartilage.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the Veteran's right knee anterior cruciate ligament repair, tibial tubercle osteotomy and patellar realignment have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5258 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an increased rating in excess of 20 percent for his right knee disability.  At his personal hearing in January 2017, the Veteran maintained that his right knee disorder had become worse, causing constant pain and physical restrictions.  The Veteran reported that he visits his treating physician for his right knee at least every six months; and, on the occasion of his last clinical visit, his doctor has mentioned the potential of a knee replacement, but she believes that he is too young for that procedure.  The Veteran related that his right knee causes constant pain that is so severe that it keeps him from sleeping.  The Veteran indicated that he takes ibuprofen for the knee, which helps the swelling he experiences, but he has not found anything that helps with the pain.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint. This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C. § 5107 (a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

By a rating action in May 1998, the RO granted service connection for anterior cruciate ligament repair, right knee, and assigned a 10 percent rating, effective March 6, 1998.  

The Veteran's claim for an increased rating for the right knee disorder (VA Form 21-4138), was received in June 2016.  In that statement, the Veteran maintained that his right knee condition has gotten worse since he had surgery on it in November 2004.  Submitted in support of the claim was a VA progress note, dated in December 2005, which shows that the Veteran was seen for complaints of persistent right knee limitation, discomfort and intermittent swelling in the right knee.  He had followed with orthopedics and physical therapy for some time but his symptoms had not resolved and he was told by his doctors that there is nothing else that could be done except for injection of Hyalgan if the knee becomes so severe that he could no longer stand it.  On examination of the right knee, it was noted that there was no warmth, but there was some effusion.  The assessment was chronic right knee dysfunction/pain/instability.  

The veteran was afforded a VA examination in September 2006.  The Veteran indicated that he had right knee arthroscopy and meniscectomy in 1997; however, his right knee is no better and in fact feels it is actually worse.  The Veteran stated that before the surgery he could wear a right knee brace and still go to theme parks and walk, but now he does not wear a knee brace or use assistive devices and says his walking ability is less than prior to surgery.  The Veteran indicated that he experiences pain, instability, stiffness, and weakness in the right knee.  He also reported episodes of dislocation on a daily basis.  The Veteran also reported weekly flare-ups, which he described as moderate in severity.  The Veteran also reported warm, swelling and tenderness in the right knee.  On examination, it was observed that the Veteran walked with stiff right leg.  Active motion revealed extension to 0 degrees, with pain starting at -10 degrees; active flexion was to 110 degrees, with pain starting at 100 degrees.  Passive range of motion revealed extension to 0 degrees with pain starting at -10 degrees; passive flexion was to 120 degrees, with pain starting at 110 degrees.  There was crepitus, tenderness and guarding of movement.  There was no effusion, dislocation or locking; McMurray's test was negative.  The pertinent diagnosis was residuals, right knee, anterior cruciate ligament repair, tibial tubercle osteotomy and patellar realignment.  

Submitted in support of the claim were VA progress notes dated from December 2006 through July 2011.  These records show that the Veteran was seen for evaluation of chronic right knee pain.  A July 2008 clinic note indicates that the Veteran presented for Hyalgan series for the right knee; it was noted that he still had some discomfort despite prior surgery.  On examination, range of motion in the right knee was from 0 degrees to 120+.  The Veteran had a mild antalgic gait.  McMurray's test was negative.  The assessment was right knee pain, status post medialization tibial tubercle for subluxation of patella right knee.  

The Veteran was afforded a DBQ examination of the right knee in July 2011.  The Veteran indicated that he underwent meniscus and ACL repair of the right knee in 1997 and 2004, and he has had chronic pain and problems since then.  The Veteran indicated that he has problems with all activities, including walking, standing, and prolonged sitting due to right knee pain.  The Veteran denied any flare-ups that impact the function of the right knee.  Range of motion in the right knee revealed flexion to 140 degrees, with objective evidence of pain starting at 135 degrees.  Extension was to 0 degrees.  The examiner noted that the Veteran is able to perform repetitive use testing with 3 repetitions.  The examiner stated that there was no additional limitation in the range of motion of the knee following repetitive use testing.  It was noted that the Veteran had tenderness to palpation of the right knee.  Muscle strength testing was 5/5 with flexion and extension of the right knee.  Joint stability testing in the right knee was normal.  No subluxation or dislocation was noted in the right knee.  It was noted that the Veteran had frequent episodes of joint pain and joint effusion in the right knee.  It was noted that the Veteran has pain and problems with walking, standing, kneeling and sleeping due to pain.  The Veteran does not use any assistive devices.  The pertinent diagnosis was status post ACL repair, right knee.  

Submitted in support of the Veteran's claim were VA progress notes dated from February 2013 to June 2013, which show that the Veteran has received ongoing clinical attention for chronic right knee pain.  During a clinical visit in December 2015, the Veteran reported that he had been having more pain in the last few months, and he has not been as physically active as last year.  The Veteran stated that he felt that his right knee was unstable and tended to hyperextend when standing or ambulating.  On examination of the right knee, there was no swelling, warmth or redness.  There was no right knee instability.  There was a full range of motion of the right knee, but there was some grinding sound in the joint with flexion and extension movement.  The assessment was right knee pain probable instability in a patient with history of tibial tuberosity osteotomy and patellar realignment.  

The Veteran underwent a DBQ examination of the right knee and leg in August 2017.  The Veteran indicated that he has had two surgeries on the right knee, with the last one in 2004; he stated that, despite the surgery, the pain continued to worsen gradually.  The Veteran described the severity of the pain as 3 out of 10.  The Veteran indicated that he received 3 local injections to the right knee.  The Veteran indicated that he is limited to kneeling on the floor, playing with my son, running, walking for more than 40 minutes, standing for more than 1 hour, and lifting.  The Veteran indicated that he saw a physical therapist who told him that his right knee "hyperextends."  The Veteran denied any flare-ups that require hospitalization or prolonged bed rest.  It was noted that the Veteran works full time as a correction officer.  The Veteran did not report any flare-ups of the knee.  Range of motion was from 0 degrees to 140 degrees.  Pain was noted on examination with flexion and extension, but it did not result in functional loss.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no objective evidence of crepitus.  The examiner noted that the Veteran was able to perform repetitive use testing with at least three repetitions; there was no additional functional loss after three repetitions.  Muscle strength was 5/5.  No atrophy was noted.  No ankylosis was noted.  There was no history of recurrent subluxation or lateral instability.  The pertinent diagnosis was right knee anterior cruciate ligament repair, tibial tubercle osteotomy and patellar realignment.  

Analysis.

Disabilities of the knee are rated under Diagnostic Codes 5256 to 5263.  38 C.F.R. § 4.71a.  

Diagnostic Code 5260 provides that flexion of the leg limited to 15 degrees warrants a 30 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a 0 percent (noncompensable) rating.  38 C.F.R. § 4.71a.  Diagnostic Code 5261 provides that extension of the leg limited to 45 degrees warrants a 50 percent rating; extension limited to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 5 degrees warrants a 0 percent (noncompensable) rating.  38 C.F.R. § 4.71a.  For comparison, normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.  A 10 percent rating can also be assigned for the knee joint if there is painful motion without compensable limitation of motion.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003 (2017); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the applicability of 38 C.F.R. § 4.59 is not limited to arthritis claims).  

Recurrent subluxation and lateral instability of the knee warrants a 10, 20, or 30 percent rating if slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  When the knee disability affects the meniscus, a 10 percent rating is warranted when there is dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  A 20 percent rating is warranted when there has been removal of semilunar cartilage (e.g., meniscectomy) and current residual symptoms. 38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Separate ratings can be assigned for the above knee disabilities (Diagnostic Codes 5257, 5258, 5259, 5260, and 5261) when none of the symptomatology overlaps and the separate rating is based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,603 (1997); VAOPGCPREC 9-98, 63 Fed.  

The Veteran's right knee disorder is currently assigned a 20 percent disability rating under Diagnostic Code 5258, which provides a rating for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  Although Diagnostic Code 5258 does not afford a rating above 20 percent, the Board will consider whether he is entitled to higher or separate ratings under all other applicable diagnostic codes for knee disabilities.  

Based on the foregoing, the preponderance of the evidence is against a finding that a rating in excess of 20 percent for the Veteran's right knee disability is warranted.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  

As noted above, the Veteran is currently rated under Diagnostic Code 5258 for his right knee, which provides a rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  In this case, the Veteran's limitation of motion and pain is contemplated by the rating assigned under Diagnostic Code 5258, and a separate rating for limitation of motion would constitute pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPRECs 23-99 and 9-93.  Notably, flexion has been limited to at most 110 degrees and extension has been normal upon examination, to include after repetitive use, during flare ups, or as a result of other functional limitations.  Thus, a separate rating for the Veteran's right knee is not warranted for limitation of flexion or extension under Diagnostic Codes 5260 or 5261.  In addition, because the evidence does not show symptomatic removal of semilunar cartilage in the right knee, a rating under Diagnostic Code 5259 is also not warranted.  38 C.F.R. § 4.71a.  

Further, a separate rating for the right knee is not warranted under Diagnostic Code 5257.  Id.  Although the Veteran may experience a feeling that his knee may give way or is unstable, the medical findings regarding instability, dislocation, and subluxation are more probative as to the actual presence of these conditions. Notably, there are specific medical tests designed to reveal instability and laxity of the joints, which were performed in this case by medical professionals.  The most recent August 2017 DBQ examination report indicated that no varus or valgus instability was noted in the right knee; Lachman's and McMurray's tests were normal.  Additionally, the July 2011 DBQ examination report indicated that joint stability testing in the right knee was normal.  No subluxation or dislocation was noted in the right knee.  Lachman's and McMurray's tests were normal.  No instability was noted.  Further, during a clinical visit in December 2015, though the Veteran indicated that he felt that the knee was unstable and tended to hyperextend there was no right knee instability.  A separate evaluation for instability or subluxation is not warranted.  The Veteran has complained of a feeling of instability; however, repeated examinations by skilled professionals establish that the Veteran does not have instability.  The findings of the skilled professionals are more probative than the Veteran's report.  

The Board recognizes that it is the intent of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In this case, the Veteran is already assigned a 20 percent rating for his right knee under Diagnostic Code 5258, which is more than the minimum compensable rating allowable for the knee joint.  38 C.F.R. § 4.71a.  The Board has considered whether there is any other basis for further granting the above claims but has found none.  

The Board acknowledges the Veteran's lay statements, and notes that he is competent to report his own observations with regard to the severity of his knee disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  His statements are consistent with the ratings assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

The Board is not obligated to analyze whether extraschedular referral (either on an individual or collective basis) is warranted in all cases.  The Board must discuss extraschedular ratings only if the issue is argued or raised by the record.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  In this case, there is no assertion of entitlement to an extraschedular rating, to include an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

The Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claims, such rule is not for application.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded several examinations.  In this regard, the Board notes that the July 2011 VA DBQ does not indicate whether the ranges of knee motion were active or passive, and does not specify range of motion with and without weight-bearing, or ranges of motion for the paired joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

In June 2017, the Board remanded the claim.  The Board directed that all outstanding VA treatment records, from February 2013 forward be obtained, and this has been done.  The Board further directed that the Veteran be scheduled for another examination and that specific findings be made as to at what degree limitation of motion due to pain begins, whether there would be additional limits on functional abilities with repeated use or during flare-ups, and if so, what this was in terms of the degree of additional range of motion loss.  In August 2017, a VA disability benefits questionnaire was obtained that was in compliance with the Board's directions.  In this regard, in Correia, the Court of Veterans Claims (Court) found it was not competent to determine whether upper extremities can be weight-bearing.  The fundamental issue in Correia was that VA examinations must include adequate joint testing for pain.  In this case, the August 2017 examiner stated that there was no pain on weight-bearing; and, there was no additional loss of range of motion on flare-ups, and no functional loss or loss of range of motion after three repetitions.  In summary, it appears that the August 2017 DBQ examination report fully afforded the Veteran adequate joint testing, and that no prejudice accrues to the Veteran in relying upon this examination report.  

Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  



ORDER

Entitlement to a rating in excess of 20 percent for right knee anterior cruciate ligament repair, tibial tubercle osteotomy and patellar realignment, is denied.  




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


